DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              N.B., the mother,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN & FAMILIES and
                      GUARDIAN AD LITEM,
                            Appellees.

                               No. 4D21-3560

                               [May 10, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case Nos. 50-2021-DP-000153-
XXXX-MB.

  N.B., Greenacres, pro se.

  Andrew Feigenbaum of Children’s Legal Services, West Palm Beach, for
appellee Department of Children and Families.

   Sara Elizabeth Goldfarb, Statewide Director of Appeals, and Krystle
Cacci, Certified Legal Intern, Statewide Guardian ad Litem Office,
Tallahassee, for appellee Guardian ad Litem.

PER CURIAM.

  Affirmed.

CONNER, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.